DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
A supplemental response was filed on 2/24/2021 after the interview held on 1/19/2021. It is noted that the amendments are not properly annotated in the 2/24/2021 claims. For example, in claim 1 the phrase “hybridizing first” is underlined as being added to the claim; however, the language was previously added to the claim on 12/21/2020.

The amendments and arguments presented in the papers filed 2/24/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 7/20/2020 listed below have been reconsidered as indicated:
a)	The previous objections are withdrawn.



The Examiner’s responses to the Remarks are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below.

Specification
The disclosure is objected to because of the following informalities: in line 1 of page 2 the word “probes” is incorrectly spelled. In the last line of page 3, the specification states “molecules to a reference of to each other” rather than “molecules to a reference or to each other.  
Appropriate correction is required.

Claim Objections
The following are new objections.
Claim 1 is objected to because of the following informalities:  the claims recite “measuring…distance vector between points of contact by the hybridizing and generating” in lines 8 to 9 and 19 to 20. It appears that a word or phrase is missing after the word hybridizing, such “first labeled oligonucleotide probes”.  Appropriate correction is required.

1 is objected to because of the following informalities:  the claims recite “wherein the nucleic acid molecule is attached to a surface” in line 11. It appears the phrase if referencing “the first target nucleic acid molecules”. However, the claim specifies the first target nucleic acid molecules are attached to a surface of a substrate and surface. If the phrase is attempting limit the claim to measuring distance vectors after the target nucleic acids have been attaching step, it is suggested the phrase be amended to refer to the first target nucleic acid molecules and “said surface of said substrate”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the claims recite “first and second barcode maps” presumably in reference to a “first consensus barcode map” and a “second consensus barcode map” previously set forth in the claims. It is suggested a single term consistently be used when referring to particular claim elements. Appropriate correction is required.

Claims 1 and 36 are objected to because of the following informalities:  the claims lack a colon after the preamble. Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  the claim recites “strand of nucleic acid molecules”. It appears the recitation may have been intended to be “strand of the nucleic acid molecules”. Appropriate correction is required.



Claim Interpretation
Claim 1 is drawn to a method generating a consensus barcode map using target nucleic acid molecules attached to a single substrate.
The claim recites seven steps and does not specify each of the sets are performed in the order presented.
The first recited step is to hybridizing first labelled oligonucleotide probes to a plurality of first target nucleic acid molecules in a sample. The claim specifies all the first labeled oligonucleotide probes contacted to the nucleic acid molecule are identical (e.g. the same sequence and the same label, etc.).
The second recited, which is performed after the first recited step based on the claim language, requires attaching the first target nucleic acid molecules with any hybridized first labelled oligonucleotides to a surface of a substrate and stretching the first target nucleic acid molecules with any hybridized first labelled oligonucleotides.
The third recited step is for each first target nucleic acid molecule measuring a first distance vector between points of contact for the hybridized first labelled oligonucleotides and generating a first consensus barcode map for the first labeled oligonucleotide probe by aligning the first distance vectors of the first target nucleic acid molecules.
The fourth to sixth recited steps are analogous to the first three recited steps but use second labeled oligonucleotide probes that have a nucleotide sequence that is 
The claim does not specify that recited steps one through three and four through four are performed in a particular order, and for example, the claim encompasses hybridizing both labeled oligonucleotides to the sample at the same time.
The last step is to generate the consensus barcode map by aligning the first and second barcode maps. The reference to “the first and second barcode maps” is interpreted as referring to the first consensus barcode map and the second consensus barcode map generated in the third and sixth recited steps.

Claim 2 requires each first and second target nucleic acid molecule to be DNA.

Claim 4 depends from claim 1 and further requires a step of imaging points of contact along the nucleic acid molecules.

Claim 6 depends from claim 1 and further requires the measuring to comprise sequencing at least one part of the first and second target nucleic acid molecules. The 

Claim 7 depends from claim 6 and further requires a step of preparing a group of 4096 different oligonucleotide probes having at least 6 nucleotides. The claim also specifies the first and second labeled oligonucleotides are of one sequence selected from the group of 4096 different oligonucleotide probes have at least 6 nucleotides.

Claim 8 depends from claim 7 and further requires each of the first and second target nucleic acid molecule to be a “whole genome sequence”.

Claims 9-12 depend from claim 1 and further require steps related to detecting and correcting errors.

Claim 13 depends from claim 1 and further describes the elements of the sample.

Claim 14 depends from claim 1 and further describes the elements of the sample and how the steps of claim 1 are to be performed.

Claims 15-20 depend from claim 1 and further describes the labeled oligonucleotide probes.



Claim 24 depends from claim 1 and requires the distance vector to comprise the distances between consecutive probe hybridization events. The term “probe hybridization events” is interpreted as referring to the consequent points along the first and second target nucleic acid molecules where labeled oligonucleotide probes have hybridized.

Claims 29-32 depend from claim 1 and further limit the surface and the stretching of the first and second target nucleic acid molecules.

New claim 36 recites the same language as claim 1 and includes a further limitation that the first and second labeled oligonucleotide probes are imaged and are not removed from the surface after imaging 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5, 6-20, 23-24, 29-32 and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. ___, ___ (2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972). The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words “apply it.” See, e.g., Benson, supra, at 71–72.  
In Prometheus, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."   Additionally, "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”. Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)).  
The claims are drawn to processes of generating a consensus barcode map using target nucleic acid molecules attached to a single substrate. The claims are 
Generating a consensus barcode map by applying the analysis specified in order to reach a conclusion (claims 1 and 36);

measuring a distance vector between points of contact (claims 1 and 36), such as calculating the distance between two points in a matrix or counting pixels in an image;

generating consensus barcode maps for labeled oligonucleotide probes (claims 1 and 36);

aligning distance vectors of target nucleic acid molecules (claims 1 and 36); 

sequencing at least one part of the nucleic acid molecule(s) (claim 6); 

detecting an error in either the location of the contacting or the distance between contact points (claims 9-11); 

quantifying the error(s) (claim 10);

correcting the error(s) (claim 11);

sequencing the nucleic acid molecule(s) (claim 12);

reconstructing a nucleic acid sequence from the labeled oligonucleotide probes that have not been contacted to the nucleic acid molecule(s) (claim 12);

 comparing the sequenced nucleic acid molecule(s) and the reconstructed nucleic acid sequence (claim 12); and

using this information in correcting an error(s) (claim 12).

Each of these steps are abstract ideas. The steps broadly encompass mathematical formulas, calculations and mental processes that can be performed in the human mind. While the claims encompass methods in which the amount of information collected, aligned and generated may not be feasibly performed in the human mind, the claims are not limited in terms of the number of target molecules hybridized, stretched and measured. Thus, the claims encompass embodiments in which the amount of 
The claims do not include any additional elements beyond the judicial exceptions that integrate the judicial exceptions into a practical application. The there is no element that improves the functioning of a computer or any other technology. No patient or treatment is involved in the methods. The claim does not require the use of a particular machine. The additional elements which are hybridizing probes to nucleic acids, attaching the nucleic acids to a surface and stretching the nucleic are insignificant extra-solution activity added the judicial exceptions. 
The additional steps of the claim do not add "significantly more", because they that routine, conventional, and well-known steps appended to the claims at a high level of generality are not sufficient to transform a judicial exception into patent eligible subject matter. The contacting or hybridization of probes to a sample are routine and conventional as recognized by the courts. See MPEP 2106.05(d)(II). It is also noted that the instant specification acknowledges that the additional active method steps encompass known elements and process (p. 17, line 28 to p. 18, line 2; and p. 18, lines 3-10).
While the prior art may not teach the specific details of the additional elements, the steps are based on the well-known principles of DNA hybridization and manipulations, such as that taught by Mir (US 2004/0248144 A1; cited on the 11/13/2017 IDS).

Response to the traversal of the 101 rejections
	The Remarks argue the amended steps are not routine, well-known or convention because the cited prior art does not teach the elements (p. 7-8).
	The arguments have been fully considered and are not persuasive. The arguments do not address the fact that the courts have considered hybridization of probes and collecting data for sequencing analysis to be routine and conventional activity in the field of the claims. The arguments do not address the specification acknowledging that the additional steps encompass known elements and processes. There is no indication that the steps are not routine, well-known or conventional other than the cited prior art does not teach the steps. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-20, 23-24, 29-32 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim as amended encompasses two separate attaching steps and stretching steps performed on the same surface of the same substrate, one step in which the first target nucleic acid is attached and stretched and the other step in which the second target nucleic acid is attached and stretched. The claims specify details not put forth in the specification with sufficient clarity so as to one envisioned applicant was in possession of the embodiments now claimed. 
The instant specification only includes a single reference to a substrate and lists the types of substrate that may be used (p. 2). There is no discussion or guidance about the methods in which nucleic acids may be attached and stretched. 
The instant specification describes surfaces and molecule stretching on surfaces on pages 1, 2 and 6. The passages do not describe which or how many target nucleic acids are attached and stretched at any given time or whether the process of hybridizing, attaching and stretching is essentially repeated with different target nucleic acids. The only mention of repeating a process is adding a probe, imaging the molecule and removing the probe and repeating the process with additional probes (p. 12). Which is different than the present claims, as: 1) the probes are not required to be removed; and 2) the nucleic acid molecules are to be “different”.

The remaining claims, except for claim 36 depend from claim 1 and are rejected for the same reason. Claim 36 recites the claim language as claim 1 and is rejected for the same reason.
Regarding claim 1, the claim requires attaching and stretching the second target nucleic acid molecule on the same surface of the same substrate as the first target nucleic acid molecule. The probes on the two target molecules have different sequences but the same label. The instant specification does not describe how one is to measure second distance vectors for the second target nucleic acid molecule. There is no description of how to distinguish labeled probes on the second target nucleic acid molecule from the labeled probes on the first target nucleic acid molecule. When using multiple probes the specification describes removing or quenching the earlier probe. There is no clear description of how to use the same label on two different labeled probes and distinguish first nucleic acid molecules from second target nucleic acid molecules while both are on the same surface of the same substrate and without removing the first probe.
Regarding claims 6 and 12, the claims require the measuring to comprising a sequencing process. The instant specification fails to support such a step as sequencing is not described as a method for measuring vector distances, but rather is the result of measuring and analyzing vector distances.
Regarding claim 8, the claim specifies that each first and second target nucleic acid molecule is a whole genome sequence. Each of the first and second target nucleic 
Regarding claim 12, the claim requires “reconstructing a nucleic acid sequence from the first and second labeled oligonucleotide probes that have not been contacted to the first and second target nucleic acid molecules”. The instant specification does not describe how to use information from unused probes to reconstruct a nucleic acid sequence, or the type of nucleic acid sequences that are to be reconstructed. Second, because how to reconstruct sequences and the types of sequences that may be reconstructed are not described, the instant specification fails to describe how to use the information from comparing the sequenced first and second target nucleic acid molecules and the reconstructed nucleic acid sequences in order to correct any errors.
Regarding claim 14, the claim requires performing each step of the method independently on each strand of the nucleic acid molecules. The claim requires for each strand of each target nucleic acid molecule separately hybridizing the first labeled oligonucleotide probe, hybridizing the second labeled oligonucleotide probe, attaching and stretching each molecule after each probe is hybridized. The instant specification does not describe such a method. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-20, 23-24, 29-32 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following are new rejections addressing the amendments to the claims.
Regarding claim 1, the claim recites “after the hybridizing” in line 17. It is unclear which of the two steps of hybridizing the recitation is referring to.
The remaining claims, except for claim 36 depend from claim 1 and are rejected for the same reason. Claim 36 recites the claim language as claim 1 and is rejected for the same reason.
Regarding claim 4, the claim recites “the nucleic acid molecules” in line 2. It is unclear which nucleic acid molecules the recitation is referencing as the claim sets forth multiple nucleic acid molecules, e.g. target nucleic acid molecules, oligonucleotide probes, etc.
Regarding claim 7, the claim states the first and second labeled oligonucleotide probes are of one sequence selected from the group of 4096 different oligonucleotide probes having at least 6 nucleotides. The claim depends from claim 1, which requires the first and second labeled oligonucleotide probes to have different sequences. It is 
Regarding claim 8, the claim specifies that each of the first and second target nucleic acid molecules is a whole genome sequence. A “whole genome sequence” is spread across multiple chromosomes. It is unclear each first or second target nucleic acid can be a whole genome sequence. It seems that each would have to be a portion of the whole genome sequence in order to attach and stretch the first or second target nucleic acid molecule.
Regarding claims 10-11, the claims each recite “the contacting” and “the one or more distances”. The recitation lack proper antecedent basis as the claims fail to previously set forth an element of “contacting” or “one or more distances”.
Regarding claim 12, the claim requires “reconstructing a nucleic acid sequence from the first and second labeled oligonucleotide probes that have not been contacted to the first and second target nucleic acid molecules”. The recitation to being “contacted to the first and second target nucleic acid molecules” lacks proper antecedent basis as the claim fails to set forth a step of contacting probes with target nucleic acid molecules.
Regarding claim 14, the claim specifies each step of the method is performed independently on each strand of the nucleic acid molecules.  The claim requires for each strand of each target nucleic acid molecule separately hybridizing the first labeled oligonucleotide probe, hybridizing the second labeled oligonucleotide probe, attaching and stretching each molecule with after each probe is hybridized. It is unclear how each strand has both the first and second labeled oligonucleotide probes hybridized when the 
Regarding claims 15, 16, 17, 18, 19 20 and 23, the claims each recite “the labeled oligonucleotide probes”. It is unclear which labeled oligonucleotide probes the recitation is intended to be limiting as multiple labeled oligonucleotide probes are required by the claims.

Conclusion
No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634